  

Exhibit 10.3

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of November 15,
2018, is made and entered into by and among Boxwood Merger Corp., a Delaware
corporation (the “Corporation”), and Boxwood Merger Sponsor LLC, a Delaware
limited liability company (the “Sponsor”), together with the other parties
listed on the signature pages hereto and any person or entity who hereafter
becomes a party to this Agreement pursuant to Section 5.2 of this Agreement
(each a “Holder” and collectively the “Holders”).

 

ARTICLE I

DEFINITIONS

 

1.1           Definitions. The terms defined in this Article I shall, for all
purposes of this Agreement, have the respective meanings set forth below:

 

“Adverse Disclosure” means any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the Chief Executive
Officer or the Chief Financial Officer of the Corporation, after consultation
with counsel to the Corporation, (i) would be required to be made in any
Registration Statement or Prospectus in order for the applicable Registration
Statement or Prospectus not to contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements contained
therein (in the case of any prospectus and any preliminary prospectus, in the
light of the circumstances under which they were made) not misleading,
(ii) would not be required to be made at such time if the Registration Statement
were not being filed, and (iii) the Corporation has a bona fide business purpose
for not making such information public.

 

“Agreement” has the meaning given in the Preamble.

 

“Board” means the Board of Directors of the Corporation.

 

“Boxwood Management Demanding Holder” has the meaning given in subsection 2.1.1.

 

“Business Combination” means any merger, capital stock exchange, asset
acquisition, stock purchase, reorganization, recapitalization or other similar
business combination with one or more businesses, involving the Corporation.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Common Stock” means the Corporation’s Class A common stock, par value $0.0001
per share.

 

“Corporation” has the meaning given in the Preamble.

 

“Demand Registration” has the meaning given in subsection 2.1.1.

 

“Demanding Holder” has the meaning given in subsection 2.1.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as it may be amended
from time to time.

 

“Form S-1” has the meaning given in subsection 2.1.1.

 

“Form S-3” has the meaning given in subsection 2.3.

 

“Founder Shares” means the 5,750,000 shares of the Corporation’s Common Stock
(up to 750,000 of which shares will be subject to forfeiture depending on the
extent to which the underwriters’ option to purchase additional units in
connection with the Corporation’s initial public offering is exercised, if at
all) held by the Sponsor and certain directors and officers of the Corporation.

 

   

 

  

“Founder Shares Lock-up Period” shall mean, with respect to the Founder Shares,
and subject to certain limitations and exclusions, the period ending on (A) the
date that is one year after the completion of the initial Business Combination
or (B) if, subsequent to the initial Business Combination, the date on which (x)
the last reported closing price of the Common Stock equals or exceeds $12.00 per
share (as adjusted for stock splits, stock capitalizations, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing at least 150 days after the initial Business Combination,
or (y) the Corporation completes a liquidation, merger, stock exchange or other
similar transaction that results in all of the Corporation’s stockholders having
the right to exchange their shares of Common Stock for cash, securities or other
property.

 

“Holders” has the meaning given in the Preamble.

 

“Insider Letter” means that certain letter agreement, dated as of November 15,
2018, by and among the Corporation, the Sponsor and each of the Corporation’s
officers, directors and director nominees.

 

“Macquarie Demanding Holder” has the meaning given in subsection 2.1.1.

 

“Maximum Number of Securities” means the meaning given in subsection 2.1.4.

 

“Misstatement” means an untrue statement of a material fact or an omission to
state a material fact required to be stated in a Registration Statement or
Prospectus or necessary to make the statements in a Registration Statement or
Prospectus in the light of the circumstances under which they were made not
misleading.

 

“Permitted Transferees” means a person or entity to whom a Holder of Registrable
Securities is permitted to transfer such Registrable Securities prior to the
expiration of the Founder Shares Lock-up Period or Private Placement Lock-up
Period, as the case may be, under the Insider Letters and any other applicable
agreement between such Holder and the Corporation and to any transferee
thereafter.

 

“Piggyback Registration” has the meaning given in subsection 2.2.1.

 

“Private Placement Lock-up Period” means, with respect to Private Placement
Securities that are held by the initial purchasers of such Private Placement
Securities or their Permitted Transferees, the period ending 30 days after the
completion of the initial Business Combination.

 

“Private Placement Securities” means, collectively, the Private Placement Units,
the Private Placement Warrants and any shares of Common Stock (i) included as
part of the Private Placement Units or (ii) issued or issuable upon the exercise
of the Private Placement Warrants.

 

“Private Placement Units” means the 250,000 units of the Corporation the Sponsor
agreed to purchase from the Corporation in a private placement transaction
pursuant to that certain Securities Purchase Agreement, dated November 15, 2018,
by and between the Corporation and the Sponsor.

 

“Private Placement Warrants” means, collectively, (i) the 3,500,000 warrants (or
up to 4,100,000 units if the underwriters’ option to purchase additional units
in connection with the Corporation’s initial public offering is exercised in
full) the Sponsor agreed to purchase from the Corporation in a private placement
transaction pursuant to that certain Securities Purchase Agreement, dated
November 15, 2018, by and between the Corporation and the Sponsor, and (ii) the
warrants included as part of the Private Placement Units.

 

“Prospectus” means the prospectus included in any Registration Statement, as
supplemented by any and all prospectus supplements and as amended by any and all
post-effective amendments and including all material incorporated by reference
in such prospectus.

 

 - 2 - 

 

  

“Registrable Security” means (i) the Founder Shares, (ii) the Private Placement
Securities, (iii)  any outstanding share of Common Stock or any other equity
security (including shares of the Common Stock issued or issuable upon the
exercise of any other equity security) of the Corporation held by a Holder as of
the date of this Agreement, (iv) any equity securities (including shares of
Common Stock issued or issuable upon the exercise of any such equity security)
of the Corporation issuable upon conversion of any working capital loans made to
the Corporation by a Holder including, without limitation, the Sponsor Loan
Warrants (including shares of Common Stock issued or issuable upon the exercise
of any such Sponsor Loan Warrants), and (v) any other equity security of the
Corporation issued or issuable with respect to any such share of Common Stock by
way of a stock dividend or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or reorganization; provided,
however, that, as to any particular Registrable Security, such securities shall
cease to be Registrable Securities when: (A) a Registration Statement with
respect to the sale of such securities shall have become effective under the
Securities Act and such securities shall have been sold, transferred, disposed
of or exchanged in accordance with such Registration Statement; (B) such
securities shall have been otherwise transferred, new certificates for such
securities not bearing a legend restricting further transfer shall have been
delivered by the Corporation and subsequent public distribution of such
securities shall not require registration under the Securities Act; (C) such
securities shall have ceased to be outstanding; (D) such securities may be sold
without registration pursuant Rule 144 promulgated under the Securities Act (but
with no volume or other restrictions or limitations); or (E) such securities
have been sold to, or through, a broker, dealer or underwriter in a public
distribution or other public securities transaction.

 

“Registration” means a registration effected by preparing and filing a
registration statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such registration statement becoming effective.

 

“Registration Expenses” means the out-of-pocket expenses of a Registration,
including, without limitation, the following:

 

(A)         all registration and filing fees (including fees with respect to
filings required to be made with the Financial Industry Regulatory Authority)
and any securities exchange on which the Common Stock is then listed;

 

(B)         fees and expenses of compliance with securities or blue sky laws
(including reasonable and actual fees and disbursements of counsel for the
Underwriters in connection with blue sky qualifications of Registrable
Securities);

 

(C)         printing, messenger, telephone and delivery expenses;

 

(D)         reasonable fees and disbursements of counsel for the Corporation;

 

(E)         reasonable fees and disbursements of all independent registered
public accountants of the Corporation incurred specifically in connection with
such Registration; and

 

(F)         reasonable and actual fees and expenses of one (1) legal counsel
selected by the majority-in-interest of the Demanding Holders initiating a
Demand Registration to be registered for offer and sale in the applicable
Registration.

 

“Registration Statement” means any registration statement that covers the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all material incorporated by reference in such registration
statement.

 

“Requesting Holder” has the meaning given in subsection 2.1.1.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Sponsor” has the meaning given in the Preamble.

 

“Sponsor Demanding Holder” has the meaning given in subsection 2.1.1.

 

 - 3 - 

 

  

“Sponsor Loan Warrants” means warrants issuable to the Sponsor upon conversion
of up to $250,000 in working capital loans provided by the Sponsor to the
Corporation to finance transaction costs in connection with the initial Business
Combination.

 

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an Underwritten Offering and not as part of such dealer’s
market-making activities.

 

“Underwritten Registration” or “Underwritten Offering” means a Registration in
which securities of the Corporation are sold to an Underwriter in a firm
commitment underwriting for distribution to the public.

 

ARTICLE II

REGISTRATIONS

 

2.1         Demand Registration.

 

2.1.1        Request for Registration. Subject to the provisions of subsection
2.1.4 and Section 2.4 hereof, at any time and from time to time on or after the
date the Corporation consummates the Business Combination, the Holders of at
least a majority in interest of (a) the then outstanding number of Registrable
Securities owned by MIHI Boxwood Sponsor, LLC and/or its Permitted Transferees
(the “Macquarie Demanding Holders”), (b) the then outstanding number of
Registrable Securities owned by Boxwood Management Company, LLC and/or its
Permitted Transferees (the “Boxwood Management Demanding Holders”) or (c) the
then outstanding number of Registrable Securities owned by all Holders
(collectively with the Macquarie Demanding Holders and the Boxwood Management
Demanding Holders, the “Demanding Holders”) may make a written demand for
Registration under the Securities Act of all or part of their Registrable
Securities, which written demand shall describe the amount and type of
securities to be included in such Registration and the intended method(s) of
distribution thereof (such written demand a “Demand Registration”). The
Corporation shall, within ten (10) days of the Corporation’s receipt of the
Demand Registration, notify, in writing, all other Holders of Registrable
Securities of such demand, and each Holder of Registrable Securities who
thereafter wishes to include all or a portion of such Holder’s Registrable
Securities in a Registration pursuant to such Demand Registration (each such
Holder that includes all or a portion of such Holder’s Registrable Securities in
such Registration, a “Requesting Holder”) shall so notify the Corporation, in
writing, within five (5) days after the receipt by the Holder of the notice from
the Corporation. Upon receipt by the Corporation of any such written
notification from a Requesting Holder(s), such Requesting Holder(s) shall be
entitled to have their Registrable Securities included in a Registration
pursuant to such Demand Registration and the Corporation shall effect, as soon
thereafter as practicable, but not more than forty five (45) days immediately
after the Corporation’s receipt of the Demand Registration, the Registration of
all Registrable Securities requested by the Demanding Holders and Requesting
Holders pursuant to such Demand Registration. Under no circumstances shall the
Corporation be obligated to effect more than one (1) Registration for each of
the Macquarie Demanding Holders, the Boxwood Management Demanding Holders and
the Demanding Holders collectively pursuant to a Demand Registration under
this subsection 2.1.1, or more than three (3) Registrations in the aggregate
pursuant to Demand Registrations under this subsection 2.1.1, with respect to
any or all Registrable Securities; provided, however, that a Registration shall
not be counted for such purposes unless a Form S-1 or any similar long-form
registration statement that may be available at such time (“Form S-1”) has
become effective and all of the Registrable Securities requested by the
Requesting Holders to be registered on behalf of the Requesting Holders (subject
to Section 2.1.4) in such Form S-1 Registration have been sold, in accordance
with Section 3.1 of this Agreement. Notwithstanding the foregoing, in the case
of the Private Placement Securities acquired or to be acquired by any Macquarie
Demanding Holders, the demand for such registration may only be made prior to
the fifth (5th) anniversary of the date on which the registration statement on
Form S-1 filed by the Corporation with the Commission under the Securities Act
in connection with the initial public offering of the Corporation’s Common Stock
is declared effective by the Commission (the “Effective Date”), in accordance
with the Financial Industry Regulatory Authority (“FINRA”) Rule 5110 (f)(2)(G)
(iv).

 

 - 4 - 

 

  

2.1.2        Effective Registration. Notwithstanding the provisions of
subsection 2.1.1 above or any other part of this Agreement, a Registration
pursuant to a Demand Registration shall not count as a Registration unless and
until (i) the Registration Statement filed with the Commission with respect to a
Registration pursuant to a Demand Registration has been declared effective by
the Commission and (ii) the Corporation has complied with all of its obligations
under this Agreement with respect thereto; provided, further, that if, after
such Registration Statement has been declared effective, an offering of
Registrable Securities in a Registration pursuant to a Demand Registration is
subsequently interfered with by any stop order or injunction of the Commission,
federal or state court or any other governmental agency the Registration
Statement with respect to such Registration shall be deemed not to have been
declared effective, unless and until, (i) such stop order or injunction is
removed, rescinded or otherwise terminated, and (ii) a majority-in-interest of
the Demanding Holders initiating such Demand Registration thereafter
affirmatively elect to continue with such Registration and accordingly notify
the Corporation in writing, but in no event later than five (5) days, of such
election; provided, further, that the Corporation shall not be obligated or
required to file another Registration Statement until the Registration Statement
that has been previously filed with respect to a Registration pursuant to a
Demand Registration becomes effective or is subsequently terminated.

 

2.1.3        Underwritten Offering. Subject to the provisions of subsection
2.1.4 and Section 2.4 hereof, if a majority-in-interest of the Demanding Holders
so advise the Corporation as part of their Demand Registration that the offering
of the Registrable Securities pursuant to such Demand Registration shall be in
the form of an Underwritten Offering, then the right of such Demanding Holder or
Requesting Holder (if any) to include its Registrable Securities in such
Registration shall be conditioned upon such Holder’s participation in such
Underwritten Offering and the inclusion of such Holder’s Registrable Securities
in such Underwritten Offering to the extent provided herein. All such Holders
proposing to distribute their Registrable Securities through an Underwritten
Offering under this subsection 2.1.3 shall enter into an underwriting agreement
in customary form with the Underwriter(s) selected for such Underwritten
Offering by the majority-in-interest of the Demanding Holders initiating the
Demand Registration.

 

2.1.4        Reduction of Underwritten Offering. If the managing Underwriter or
Underwriters in an Underwritten Registration pursuant to a Demand Registration,
in good faith, advises the Corporation, the Demanding Holders and the Requesting
Holders (if any) in writing that the dollar amount or number of Registrable
Securities that the Demanding Holders and the Requesting Holders (if any) desire
to sell, taken together with all other Common Stock or other equity securities
that the Corporation desires to sell and the Common Stock, if any, as to which a
Registration has been requested pursuant to separate written contractual
piggy-back registration rights held by any other stockholders who desire to
sell, exceeds the maximum dollar amount or maximum number of equity securities
that can be sold in the Underwritten Offering without adversely affecting the
proposed offering price, the timing, the distribution method, or the probability
of success of such offering (such maximum dollar amount or maximum number of
such securities, as applicable, the “Maximum Number of Securities”), then the
Corporation shall include in such Underwritten Offering, as follows: (i) first,
the Registrable Securities of the Demanding Holders and the Requesting Holders
(if any) (pro rata based on the respective number of Registrable Securities that
each Demanding Holder and Requesting Holder (if any) has requested be included
in such Underwritten Registration and the aggregate number of Registrable
Securities that the Demanding Holders and Requesting Holders have requested be
included in such Underwritten Registration (such proportion is referred to
herein as “Pro Rata”)) can be sold without exceeding the Maximum Number of
Securities; (ii) second, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clause (i), the Common Stock or other
equity securities that the Corporation desires to sell, that can be sold without
exceeding the Maximum Number of Securities; and (iii) third, to the extent that
the Maximum Number of Securities has not been reached under the foregoing
clauses (i) and (ii), the Registrable Securities of Holders (Pro Rata, based on
the respective number or Registrable Securities that each Holder has so
requested exercising their rights to register their Registrable Securities
pursuant to subsection 2.2.1 hereof, that can be sold without exceeding the
Maximum Number of Securities; and (iv) fourth, to the extent that the Maximum
Number of Securities has not been reached under the foregoing clauses (i),
(ii) and (iii), the Common Stock or other equity securities of other persons or
entities that the Corporation is obligated to register in a Registration
pursuant to separate written contractual arrangements with such persons and that
can be sold without exceeding the Maximum Number of Securities.

 

2.1.5        Demand Registration Withdrawal. A majority-in-interest of the
Demanding Holders initiating a Demand Registration or a majority-in-interest of
the Requesting Holders (if any), pursuant to a Registration under subsection
2.1.1 shall have the right to withdraw from a Registration pursuant to such
Demand Registration for any or no reason whatsoever upon written notification to
the Corporation and the Underwriter or Underwriters (if any) of their intention
to withdraw from such Registration prior to the effectiveness of the
Registration Statement filed with the Commission with respect to the
Registration of their Registrable Securities pursuant to such Demand
Registration. Notwithstanding anything to the contrary in this Agreement, the
Corporation shall be responsible for the Registration Expenses incurred in
connection with a Registration pursuant to a Demand Registration prior to its
withdrawal under this subsection 2.1.5.

 

 - 5 - 

 

  

2.2         Piggyback Registration.

 

2.2.1        Piggyback Rights. If, at any time on or after the date the
Corporation consummates a Business Combination, the Corporation proposes to file
a Registration Statement under the Securities Act with respect to an offering of
equity securities, or securities or other obligations exercisable or
exchangeable for, or convertible into equity securities, for its own account or
for the account of stockholders of the Corporation (or by the Corporation and by
the stockholders of the Corporation including, without limitation, pursuant to
Section 2.1 hereof), other than a Registration Statement (i) filed in connection
with any employee stock option or other benefit plan, (ii) for an exchange offer
or offering of securities solely to the Corporation’s existing stockholders,
(iii) for an offering of debt that is convertible into equity securities of the
Corporation or (iv) for a dividend reinvestment plan, then the Corporation shall
give written notice of such proposed filing to all of the Holders of Registrable
Securities as soon as practicable but not less than ten (10) days before the
anticipated filing date of such Registration Statement, which notice shall
(A) describe the amount and type of securities to be included in such offering,
the intended method(s) of distribution, and the name of the proposed managing
Underwriter or Underwriters, if any, in such offering, and (B) offer to all of
the Holders of Registrable Securities the opportunity to register the sale of
such number of Registrable Securities as such Holders may request in writing
within five (5) days after receipt of such written notice (such Registration a
“Piggyback Registration”). The Corporation shall, in good faith, cause such
Registrable Securities to be included in such Piggyback Registration and shall
use its best efforts to cause the managing Underwriter or Underwriters of a
proposed Underwritten Offering to permit the Registrable Securities requested by
the Holders pursuant to this subsection 2.2.1 to be included in a Piggyback
Registration on the same terms and conditions as any similar securities of the
Corporation included in such Registration and to permit the sale or other
disposition of such Registrable Securities in accordance with the intended
method(s) of distribution thereof. All such Holders proposing to distribute
their Registrable Securities through an Underwritten Offering under this
subsection 2.2.1 shall enter into an underwriting agreement in customary form
with the Underwriter(s) selected for such Underwritten Offering by the
Corporation. Notwithstanding the foregoing, in the case of the Private Placement
Securities acquired or to be acquired by any Macquarie Demanding Holders, the
Holder shall have the right to include such Registrable Securities in a
Piggyback Registration for a period of no more than seven (7) years from the
Effective Date in accordance with FINRA Rule 5110(f)(2)(G)(v).

 

2.2.2        Reduction of Piggyback Registration. If the managing Underwriter or
Underwriters in an Underwritten Registration that is to be a Piggyback
Registration, in good faith, advises the Corporation and the Holders of
Registrable Securities participating in the Piggyback Registration in writing
that the dollar amount or number of the Common Stock that the Corporation
desires to sell, taken together with (i) the Common Stock, if any, as to which
Registration has been demanded pursuant to separate written contractual
arrangements with persons or entities other than the Holders of Registrable
Securities hereunder (ii) the Registrable Securities as to which registration
has been requested pursuant Section 2.2 hereof, and (iii) the Common Stock, if
any, as to which Registration has been requested pursuant to separate written
contractual piggy-back registration rights of other stockholders of the
Corporation, exceeds the Maximum Number of Securities, then:

 

(a)          If the Registration is undertaken for the Corporation’s account,
the Corporation shall include in any such Registration (A) first, the Common
Stock or other equity securities that the Corporation desires to sell that can
be sold without exceeding the Maximum Number of Securities; (B) second, to the
extent that the Maximum Number of Securities has not been reached under the
foregoing clause (A), the Registrable Securities of Holders exercising their
rights to register their Registrable Securities pursuant to subsection 2.2.1
hereof, Pro Rata, that can be sold without exceeding the Maximum Number of
Securities; and (C) third, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clauses (A) and (B), the Common Stock,
if any, as to which Registration has been requested pursuant to written
contractual piggy-back registration rights of other stockholders of the
Corporation that can be sold without exceeding the Maximum Number of Securities;

 

 - 6 - 

 

  

(b)          If the Registration is pursuant to a request by persons or entities
other than the Holders of Registrable Securities, then the Corporation shall
include in any such Registration (A) first, the Common Stock or other equity
securities, if any, of such requesting persons or entities, other than the
Holders of Registrable Securities, that can be sold without exceeding the
Maximum Number of Securities; (B) second, to the extent that the Maximum Number
of Securities has not been reached under the foregoing clause (A), the
Registrable Securities of Holders exercising their rights to register their
Registrable Securities pursuant to subsection 2.2.1, Pro Rata based on the
number of Registrable Securities that each Holder has requested be included in
such Underwritten Registration and the aggregate number of Registrable
Securities that the Holders have requested to be included in such Underwritten
Registration that can be sold without exceeding the Maximum Number of
Securities; (C) third, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clauses (A) and (B), the Common Stock or
other equity securities that the Corporation desires to sell that can be sold
without exceeding the Maximum Number of Securities; and (D) fourth, to the
extent that the Maximum Number of Securities has not been reached under the
foregoing clauses (A), (B) and (C), the Common Stock or other equity securities
for the account of other persons or entities that the Corporation is obligated
to register pursuant to separate written contractual arrangements with such
persons or entities that can be sold without exceeding the Maximum Number of
Securities.

 

2.2.3        Piggyback Registration Withdrawal. Any Holder of Registrable
Securities shall have the right to withdraw from a Piggyback Registration for
any or no reason whatsoever upon written notification to the Corporation and the
Underwriter or Underwriters (if any) of his, her or its intention to withdraw
from such Piggyback Registration prior to the effectiveness of the Registration
Statement filed with the Commission with respect to such Piggyback Registration.
The Corporation (whether on its own good faith determination or as the result of
a request for withdrawal by persons pursuant to separate written contractual
obligations) may withdraw a Registration Statement filed with the Commission in
connection with a Piggyback Registration at any time prior to the effectiveness
of such Registration Statement. Notwithstanding anything to the contrary in this
Agreement, the Corporation shall be responsible for the Registration Expenses
incurred in connection with the Piggyback Registration prior to its withdrawal
under this subsection 2.2.3.

 

2.2.4        Unlimited Piggyback Registration Rights. For purposes of clarity,
any Registration effected pursuant to Section 2.2 hereof shall not be counted as
a Registration pursuant to a Demand Registration effected under Section 2.1
hereof.

 

2.3         Registrations on Form S-3. The Holders of Registrable Securities may
at any time, and from time to time, request in writing that the Corporation,
pursuant to Rule 415 under the Securities Act (or any successor rule promulgated
thereafter by the Commission), register the resale of any or all of their
Registrable Securities on Form S-3 or any similar short-form registration
statement that may be available at such time (“Form S-3”); provided, however,
that the Corporation shall not be obligated to effect such request through an
Underwritten Offering. Within five (5) days of the Corporation’s receipt of a
written request from a Holder or Holders of Registrable Securities for a
Registration on Form S-3, the Corporation shall promptly give written notice of
the proposed Registration on Form S-3 to all other Holders of Registrable
Securities, and each Holder of Registrable Securities who thereafter wishes to
include all or a portion of such Holder’s Registrable Securities in such
Registration on Form S-3 shall so notify the Corporation, in writing, within ten
(10) days after the receipt by the Holder of the notice from the Corporation. As
soon as practicable thereafter, but not more than thirty (30) days after the
Corporation’s initial receipt of such written request for a Registration on Form
S-3, the Corporation shall register all or such portion of such Holder’s
Registrable Securities as are specified in such written request, together with
all or such portion of Registrable Securities of any other Holder or Holders
joining in such request as are specified in the written notification given by
such Holder or Holders; provided, however, that the Corporation shall not be
obligated to effect any such Registration pursuant to Section 2.3 hereof if
(i) a Form S-3 is not available for such offering; or (ii) the Holders of
Registrable Securities, together with the Holders of any other equity securities
of the Corporation entitled to inclusion in such Registration, propose to sell
the Registrable Securities and such other equity securities (if any) at any
aggregate price to the public of less than $5,000,000.

 

 - 7 - 

 

  

2.4         Restrictions on Registration Rights. If (A) during the period
starting with the date sixty (60) days prior to the Corporation’s good faith
estimate of the date of the filing of, and ending on a date one hundred and
twenty (120) days after the effective date of, a Corporation initiated
Registration and provided that the Corporation has delivered written notice to
the Holders prior to receipt of a Demand Registration pursuant to subsection
2.1.1 and it continues to actively employ, in good faith, all reasonable efforts
to cause the applicable Registration Statement to become effective; (B) the
Holders have requested an Underwritten Registration and the Corporation and the
Holders are unable to obtain the commitment of underwriters to firmly underwrite
the offer; or (C) in the good faith judgment of the Board such Registration
would be detrimental to the Corporation and the Board concludes as a result that
it is advisable to defer the filing of such Registration Statement at such time,
then in each case the Corporation shall furnish to such Holders a certificate
signed by the Chairman of the Board stating that in the good faith judgment of
the Board it would be detrimental to the Corporation for such Registration
Statement to be filed in the near future and that it is therefore advisable to
defer the filing of such Registration Statement. In such event, the Corporation
shall have the right to defer such filing for a period of not more than thirty
(30) days; provided, however, that the Corporation shall not defer its
obligation in this manner more than once in any 12-month period. Notwithstanding
anything to the contrary contained in this Agreement, no Registration shall be
effected or permitted and no Registration Statement shall become effective, with
respect to any Registrable Securities held by any Holder, until after the
expiration of the Founder Shares Lock-Up Period or the Private Placement Lock-Up
Period, as the case may be.

 

ARTICLE III

CORPORATION PROCEDURES

 

3.1         General Procedures. If at any time on or after the date the
Corporation consummates a Business Combination the Corporation is required to
effect the Registration of Registrable Securities, the Corporation shall use its
best efforts to effect such Registration to permit the sale of such Registrable
Securities in accordance with the intended plan of distribution thereof, and
pursuant thereto the Corporation shall, as expeditiously as possible:

 

3.1.1        prepare and file with the Commission as soon as practicable a
Registration Statement with respect to such Registrable Securities and use its
reasonable best efforts to cause such Registration Statement to become effective
and remain effective until all Registrable Securities covered by such
Registration Statement have been sold;

 

3.1.2        prepare and file with the Commission such amendments and
post-effective amendments to the Registration Statement, and such supplements to
the Prospectus, as may be requested by the Holders or any Underwriter of
Registrable Securities or as may be required by the rules, regulations or
instructions applicable to the registration form used by the Corporation or by
the Securities Act or rules and regulations thereunder to keep the Registration
Statement effective until the earlier of: (a) all Registrable Securities covered
by such Registration Statement are sold in accordance with the intended plan of
distribution set forth in such Registration Statement or supplement to the
Prospectus; or (b) such Securities cease to be Registrable Securities;

 

3.1.3        prior to filing a Registration Statement or prospectus, or any
amendment or supplement thereto, furnish without charge to the Underwriters, if
any, and the Holders of Registrable Securities included in such Registration,
and such Holders’ legal counsel, copies of such Registration Statement as
proposed to be filed, each amendment and supplement to such Registration
Statement (in each case including all exhibits thereto and documents
incorporated by reference therein), the Prospectus included in such Registration
Statement (including each preliminary Prospectus), and such other documents as
the Underwriters and the Holders of Registrable Securities included in such
Registration or the legal counsel for any such Holders may request in order to
facilitate the disposition of the Registrable Securities owned by such Holders;

 

3.1.4        prior to any public offering of Registrable Securities, use its
best efforts to (i) register or qualify the Registrable Securities covered by
the Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the Holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other governmental authorities as may be necessary by
virtue of the business and operations of the Corporation and do any and all
other acts and things that may be necessary or advisable to enable the Holders
of Registrable Securities included in such Registration Statement to consummate
the disposition of such Registrable Securities in such jurisdictions; provided,
however, that the Corporation shall not be required to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
or take any action to which it would be subject to general service of process or
taxation in any such jurisdiction where it is not then otherwise so subject;

 

3.1.5        cause all such Registrable Securities to be listed on each
securities exchange or automated quotation system on which similar securities
issued by the Corporation are then listed;

 

 - 8 - 

 

  

3.1.6        provide a transfer agent or warrant agent, as applicable, and
registrar for all such Registrable Securities no later than the effective date
of such Registration Statement;

 

3.1.7        advise each seller of such Registrable Securities, promptly after
it shall receive notice or obtain knowledge thereof, of the issuance of any stop
order by the Commission suspending the effectiveness of such Registration
Statement or the initiation or threatening of any proceeding for such purpose
and promptly use its reasonable best efforts to prevent the issuance of any stop
order or to obtain its withdrawal if such stop order should be issued;

 

3.1.8        at least five (5) days prior to the filing of any Registration
Statement or Prospectus or any amendment or supplement to such Registration
Statement or Prospectus or any document that is to be incorporated by reference
into such Registration Statement or Prospectus, furnish a copy thereof to each
seller of such Registrable Securities or its counsel;

 

3.1.9        notify the Holders at any time when a Prospectus relating to such
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the Prospectus included in such
Registration Statement, as then in effect, includes a Misstatement, and then to
correct such Misstatement as set forth in Section 3.4 hereof;

 

3.1.10      permit a representative of the Holders, the Underwriters, if any,
and any attorney or accountant retained by such Holders or Underwriter to
participate, at each such person’s own expense, in the preparation of the
Registration Statement, and cause the Corporation’s officers, directors and
employees to supply all information reasonably requested by any such
representative, Underwriter, attorney or accountant in connection with the
Registration; provided, however, that such representatives or Underwriters enter
into a confidentiality agreement, in form and substance reasonably satisfactory
to the Corporation, prior to the release or disclosure of any such information;

 

3.1.11      obtain a “cold comfort” letter from the Corporation’s independent
registered public accountants in the event of an Underwritten Registration, in
customary form and covering such matters of the type customarily covered by
“cold comfort” letters as the managing Underwriter may reasonably request, and
reasonably satisfactory to a majority-in-interest of the participating Holders;

 

3.1.12      on the date the Registrable Securities are delivered for sale
pursuant to such Registration, obtain an opinion, dated such date, of counsel
representing the Corporation for the purposes of such Registration, addressed to
the Holders, the placement agent or sales agent, if any, and the Underwriters,
if any, covering such legal matters with respect to the Registration in respect
of which such opinion is being given as the Holders, placement agent, sales
agent, or Underwriter may reasonably request and as are customarily included in
such opinions and negative assurances letters, and reasonably satisfactory to
the Underwriter or, if there is none, to a majority in interest of the
participating Holders;

 

3.1.13      in the event of any Underwritten Offering, enter into and perform
its obligations under an underwriting agreement, in usual and customary form,
with the managing Underwriter of such offering;

 

3.1.14      make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve
(12) months beginning with the first day of the Corporation’s first full
calendar quarter after the effective date of the Registration Statement which
satisfies the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder;

 

3.1.15      if the Registration involves the Registration of Registrable
Securities involving gross proceeds in excess of $25,000,000, use its reasonable
efforts to make available senior executives of the Corporation to participate in
customary “road show” presentations that may be reasonably requested by the
Underwriter in any Underwritten Offering; and

 

3.1.16      otherwise, in good faith, cooperate reasonably with, and take such
customary actions as may reasonably be requested by the Holders, in connection
with such Registration.

 

 - 9 - 

 

  

3.2         Registration Expenses. The Registration Expenses of all
Registrations shall be borne by the Corporation. It is acknowledged by the
Holders that the Holders shall bear all incremental selling expenses relating to
the sale of Registrable Securities, such as Underwriters’ commissions and
discounts, brokerage fees, Underwriter marketing costs and, other than as set
forth in the definition of “Registration Expenses,” all reasonable fees and
expenses of any legal counsel representing the Holders.

 

3.3         Requirements for Participation in Underwritten Offerings. No person
may participate in any Underwritten Offering for equity securities of the
Corporation pursuant to a Registration initiated by the Corporation hereunder
unless such person (i) agrees to sell such person’s securities on the basis
provided in any underwriting arrangements approved by the Corporation and
(ii) completes and executes all customary questionnaires, powers of attorney,
indemnities, lock-up agreements, underwriting agreements and other customary
documents as may be reasonably required under the terms of such underwriting
arrangements.

 

3.4         Suspension of Sales; Adverse Disclosure. Upon receipt of written
notice from the Corporation that a Registration Statement or Prospectus contains
a Misstatement, each of the Holders shall forthwith discontinue disposition of
Registrable Securities until it has received copies of a supplemented or amended
Prospectus correcting the Misstatement (it being understood that the Corporation
hereby covenants to prepare and file such supplement or amendment as soon as
practicable after the time of such notice), or until it is advised in writing by
the Corporation that the use of the Prospectus may be resumed. If the filing,
initial effectiveness or continued use of a Registration Statement in respect of
any Registration at any time would require the Corporation to make an Adverse
Disclosure or would require the inclusion in such Registration Statement of
financial statements that are unavailable to the Corporation for reasons beyond
the Corporation’s control, the Corporation may, upon giving prompt written
notice of such action to the Holders, delay the filing or initial effectiveness
of, or suspend use of, such Registration Statement for the shortest period of
time, but in no event more than thirty (30) days, determined in good faith by
the Corporation to be necessary for such purpose. In the event the Corporation
exercises its rights under the preceding sentence, the Holders agree to suspend,
immediately upon their receipt of the notice referred to above, their use of the
Prospectus relating to any Registration in connection with any sale or offer to
sell Registrable Securities. The Corporation shall immediately notify the
Holders of the expiration of any period during which it exercised its rights
under this Section 3.4.

 

3.5         Reporting Obligations. As long as any Holder shall own Registrable
Securities, the Corporation, at all times while it shall be reporting under the
Exchange Act, covenants to file timely (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Corporation after the date hereof pursuant to Sections 13(a) or 15(d) of the
Exchange Act and to promptly furnish the Holders with true and complete copies
of all such filings that are not otherwise publicly available on the
Commission’s EDGAR website. The Corporation further covenants that it shall take
such further action as any Holder may reasonably request, all to the extent
required from time to time to enable such Holder to sell shares of the Common
Stock held by such Holder without registration under the Securities Act within
the limitation of the exemptions provided by Rule 144 promulgated under the
Securities Act, including providing any legal opinions. Upon the request of any
Holder, the Corporation shall deliver to such Holder a written certification of
a duly authorized officer as to whether it has complied with such requirements.

 

ARTICLE IV

INDEMNIFICATION AND CONTRIBUTION

 

4.1         Indemnification.

 

4.1.1        The Corporation agrees to indemnify, to the extent permitted by
law, each Holder of Registrable Securities, its officers and directors and each
person who controls such Holder (within the meaning of the Securities Act)
against all losses, claims, damages, liabilities and expenses (including actual
and reasonable attorneys’ fees) caused by any untrue or alleged untrue statement
of material fact contained in any Registration Statement, Prospectus or
preliminary Prospectus or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as the
same are caused by or contained in any information furnished in writing to the
Corporation by such Holder expressly for use therein. The Corporation shall
indemnify the Underwriters, their officers and directors and each person who
controls such Underwriters (within the meaning of the Securities Act) as may be
provided in any Underwriting or similar agreement entered into by the
Corporation and the Underwriters relating to an Underwritten Offering.

 

 - 10 - 

 

  

4.1.2        In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, such Holder shall furnish to the
Corporation in writing such information and affidavits as the Corporation
reasonably requests for use in connection with any such Registration Statement
or Prospectus and, to the extent permitted by law, shall indemnify the
Corporation, its directors and officers and agents and each person who controls
the Corporation (within the meaning of the Securities Act) against any losses,
claims, damages, liabilities and expenses (including without limitation
reasonable attorneys’ fees) resulting from any untrue statement of material fact
contained in the Registration Statement, Prospectus or preliminary Prospectus or
any amendment thereof or supplement thereto or any omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or omission is
contained in any information or affidavit so furnished in writing by such Holder
expressly for use therein; provided, however, that the obligation to indemnify
shall be several, not joint and several, among such Holders of Registrable
Securities, and the liability of each such Holder of Registrable Securities
shall be in proportion to and limited to the net proceeds received by such
Holder from the sale of Registrable Securities pursuant to such Registration
Statement. The Holders of Registrable Securities shall indemnify the
Underwriters, their officers, directors and each person who controls such
Underwriters (within the meaning of the Securities Act) to the same extent as
provided in the foregoing with respect to indemnification of the Corporation.

 

4.1.3        Any person entitled to indemnification herein shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not materially prejudiced the indemnifying party) and (ii) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim. No indemnifying party shall, without the consent of the indemnified
party, consent to the entry of any judgment or enter into any settlement which
cannot be settled in all respects by the payment of money (and such money is so
paid by the indemnifying party pursuant to the terms of such settlement) or
which settlement does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.

 

4.1.4        The indemnification provided for under this Agreement shall remain
in full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities. The Corporation
and each Holder of Registrable Securities participating in an offering also
agrees to make such provisions as are reasonably requested by any indemnified
party for contribution to such party in the event the Corporation’s or such
Holder’s indemnification is unavailable for any reason.

 

4.1.5        If the indemnification provided under Section 4.1 hereof from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action; provided, however, that the
liability of any Holder under this subsection 4.1.5 shall be limited to the
amount of the net proceeds received by such Holder in such offering giving rise
to such liability. The amount paid or payable by a party as a result of the
losses or other liabilities referred to above shall be deemed to include,
subject to the limitations set forth in subsections 4.1.1, 4.1.2 and 4.1.3
above, any legal or other fees, charges or expenses reasonably incurred by such
party in connection with any investigation or proceeding. The parties hereto
agree that it would not be just and equitable if contribution pursuant to this
subsection 4.1.5 were determined by pro rata allocation or by any other method
of allocation, which does not take account of the equitable considerations
referred to in this subsection 4.1.5. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution pursuant to this subsection 4.1.5 from any
person who was not guilty of such fraudulent misrepresentation.

 

 - 11 - 

 

  

ARTICLE V

MISCELLANEOUS

 

5.1         Notices. Any notice or communication under this Agreement must be in
writing and given by (i) deposit in the United States mail, addressed to the
party to be notified, postage prepaid and registered or certified with return
receipt requested, (ii) delivery in person or by courier service providing
evidence of delivery, or (iii) transmission by hand delivery, electronic mail or
facsimile. Each notice or communication that is mailed, delivered, or
transmitted in the manner described above shall be deemed sufficiently given,
served, sent, and received, in the case of mailed notices, on the third business
day following the date on which it is mailed and, in the case of notices
delivered by courier service, hand delivery, electronic mail or facsimile, at
such time as it is delivered to the addressee (with the delivery receipt or the
affidavit of messenger) or at such time as delivery is refused by the addressee
upon presentation. Any notice or communication under this Agreement must be
addressed to the Corporation at 1112 Montana Avenue, Suite 901, Santa Monica, CA
90403, or by email to sk@boxwoodmc.com (with a copy, which shall not constitute
notice, to: Alan Annex, Greenberg Traurig, LLP, MetLife Building, 200 Park
Avenue, New York, NY 10166, or by email to annexa@gtlaw.com) and to the Holder,
at such Holder’s address as found in the Corporation’s books and records. Any
party may change its address for notice at any time and from time to time by
written notice to the other parties hereto, and such change of address shall
become effective thirty (30) days after delivery of such notice as provided in
this Section 5.1.

 

5.2         Assignment; No Third Party Beneficiaries.

 

5.2.1        This Agreement and the rights, duties and obligations of the
Corporation hereunder may not be assigned or delegated by the Corporation in
whole or in part.

 

5.2.2        Prior to the expiration of the Founder Shares Lock-up Period or the
Private Placement Lock-up Period, as the case may be, no Holder may assign or
delegate such Holder’s rights, duties or obligations under this Agreement, in
whole or in part, except in connection with a transfer of Registrable Securities
by such Holder to a Permitted Transferee, but only if such Permitted Transferee
agrees to become bound by the transfer restrictions set forth in this Agreement
and other applicable letter agreements.

 

5.2.3        This Agreement and the provisions hereof shall be binding upon and
shall inure to the benefit of each of the parties and its successors and the
permitted assigns of the Holders.

 

5.2.4        This Agreement shall not confer any rights or benefits on any
persons that are not parties hereto, other than as expressly set forth in this
Agreement and Section 5.2 hereof.

 

5.2.5        No assignment by any party hereto of such party’s rights, duties
and obligations hereunder shall be binding upon or obligate the Corporation
unless and until the Corporation shall have received (i) written notice of such
assignment as provided in Section 5.1 hereof and (ii) the written agreement of
the assignee, in a form reasonably satisfactory to the Corporation, to be bound
by the terms and provisions of this Agreement (which may be accomplished by an
addendum or certificate of joinder to this Agreement). Any transfer or
assignment made other than as provided in this Section 5.2 shall be null and
void.

 

 - 12 - 

 

  

5.3         Counterparts. This Agreement may be executed in multiple
counterparts (including facsimile or PDF counterparts), each of which shall be
deemed an original, and all of which together shall constitute the same
instrument, but only one of which need be produced.

 

5.4         Governing Law; Venue. NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT
MAY BE EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF
NEW YORK AS APPLIED TO AGREEMENTS AMONG NEW YORK RESIDENTS ENTERED INTO AND TO
BE PERFORMED ENTIRELY WITHIN NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAW
PROVISIONS OF SUCH JURISDICTION.

 

5.5         Amendments and Modifications. Upon the written consent of the
Corporation and the Holders of at least a majority in interest of the
Registrable Securities at the time in question, compliance with any of the
provisions, covenants and conditions set forth in this Agreement may be waived,
or any of such provisions, covenants or conditions may be amended or modified;
provided, however, that notwithstanding the foregoing, any amendment hereto or
waiver hereof that adversely affects one Holder, solely in its capacity as a
holder of the shares of capital stock of the Corporation, in a manner that is
materially different from the other Holders (in such capacity) shall require the
consent of the Holder so affected. No course of dealing between any Holder or
the Corporation and any other party hereto or any failure or delay on the part
of a Holder or the Corporation in exercising any rights or remedies under this
Agreement shall operate as a waiver of any rights or remedies of any Holder or
the Corporation. No single or partial exercise of any rights or remedies under
this Agreement by a party shall operate as a waiver or preclude the exercise of
any other rights or remedies hereunder or thereunder by such party.

 

5.6         Other Registration Rights. The Corporation represents and warrants
that no person, other than a Holder of Registrable Securities, has any right to
require the Corporation to register any securities of the Corporation for sale
or to include such securities of the Corporation in any Registration filed by
the Corporation for the sale of securities for its own account or for the
account of any other person. Further, the Corporation represents and warrants
that this Agreement supersedes any other registration rights agreement or
agreement with similar terms and conditions and in the event of a conflict
between any such agreement or agreements and this Agreement, the terms of this
Agreement shall prevail.

 

5.7         Term. This Agreement shall terminate upon the earlier of (i) the
tenth anniversary of the date of this Agreement or (ii) the date as of which
(A) all of the Registrable Securities have been sold pursuant to a Registration
Statement (but in no event prior to the applicable period referred to in
Section 4(3) of the Securities Act and Rule 174 thereunder) or (B) all such
Securities cease to be Registrable Securities. The provisions of Section 3.5 and
Article IV shall survive any termination.

 

[SIGNATURE PAGES FOLLOW]

 

 - 13 - 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

  CORPORATION:       BOXWOOD MERGER CORP., a Delaware corporation

 

  By: /s/ Stephen M. Kadenacy     Name: Stephen M. Kadenacy     Title: Chief
Executive Officer

 

 - 14 - 

 

  

  HOLDER:       BOXWOOD SPONSOR LLC, a Delaware limited liability company

 

  By: /s/ Stephen M. Kadenacy



  Name: Stephen M. Kadenacy   Title: President

 

  By: /s/ Jin Chun



  Name: Jin Chun   Title: Vice President

 

 - 15 - 

 

  

  HOLDER:

 

  By: /s/ Richard Gadbois     Name: Richard Gadbois

 

 - 16 - 

 

  

  HOLDER:

 

  By: /s/ Alan Krusi     Name: Alan Krusi

 

 - 17 - 

 

  

  HOLDER:

 

  By: /s/ Joe Reece     Name: Joe Reece

 



 - 18 - 

